DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, with respect to the double patenting rejection have been fully considered and are persuasive.  The previous double patenting rejection has been withdrawn. 
Applicant’s arguments with respect to claim(s) 36-52 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 36-39 and 41-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Way et al. (US7499647B2) in view of Ji et al. (US9571218B2) and Kikuchi (US20140286637A1).
	Regarding claim 36, Way et al. discloses A system (Fig. 6A) comprising: 
	a first network device (Fig. 6A; the network node 516) comprising: 
	first circuitry (Fig. 6A; the network node 516 with first and second switch pairs 556 and 558), wherein the first network device is configured to perform operations comprising: 
	receiving data to be transmitted (Fig. 6A; the client side receiver 532 is connected to a transmitter 540 of client equipment. Subsequently, the working WDM transponder 528 transmits the received signal from the client equipment using the line-side transmitter 530 as shown) to a second network device over an optical communications network (Fig. 6A; the first switch 560 is setup such that the first output port 570 is connected to clockwise fiber 512 and the output of the first output port 570 is transmitted to second network node 516 through the clockwise fiber 512 as shown), 
	transmitting, to the second device, first information indicative of the data using a first communications link of the optical communications network (Fig. 6A; the client side receiver 532 is connected to a transmitter 540 of client equipment. Subsequently, the working WDM transponder 528 transmits the received signal from the client equipment using the line-side transmitter 530. The first switch 560 is setup such that the first output port 570 is connected to clockwise fiber 512 and the output of the first output port 570 is transmitted to second network node 516 through the clockwise fiber 512 as shown), 
	determining a fault in the first communications link (Fig. 6(c); Column 12, line 56-60; FIG. 6(c) illustrates recovery of all optical network 500 when there is both a break of a fiber 512 or 514 and a failure of WDM equipment. In this embodiment, the switches in the hub are closed, and the switches in each node are switched to a different port), and 
	responsive to determining the fault in the first communications link, transmitting, to the second network device(Fig. 6(c); Column 12, line 56-60; FIG. 6(c) illustrates recovery of all optical network 500 when there is both a break of a fiber 512 or 514 and a failure of WDM equipment. In this embodiment, the switches in the hub are closed, and the switches in each node are switched to a different port), second information indicative of the data (Fig. 6(c); Column 12, lines 29-32; A 1x2 coupler 564 is configured to launch client optical signals to WDM working transponder 528 and WDM protection transponder 542) using a second communications link of the optical communications network (Fig. 6(c); Column 12, line 56-60; FIG. 6(c) illustrates recovery of all optical network 500 when there is both a break of a fiber 512 or 514 and a failure of WDM equipment. In this embodiment, the switches in the hub are closed, and the switches in each node are switched to a different port, wherein the second output port 572 is coupled to counter-clockwise fiber 514).
However, Way et al. does not expressly disclose a first subset of optical subcarriers; a second subset of optical subcarriers, and wherein the first subset of optical subcarriers is different from the second subset of optical subcarriers; and a transmitter comprising a laser and a modulator, the modulator receiving light from the laser and modulating said light to provide a plurality of optical subcarriers including the first subset of optical subcarriers and the second subset of optical subcarriers, such that the first subset of optical subcarriers and the second subset of optical subcarriers are associated with the laser.
Ji et al. discloses a first subset of optical subcarriers (Fig. 1; Column 4, lines 31-35; a first subset of optical subcarriers 121 is shown. After passing through the subcarrier aggregator 118, each output port, e.g. 119 and 120, will have super-channel signal with different subcarrier arrangements, e.g. 121 and 122. These different outputs are sent to different directions in the WDM network); a second subset of optical subcarriers, and wherein the first subset of optical subcarriers is different from the second subset of optical subcarriers (Fig. 1; Column 4, lines 31-35; a first subset of optical subcarriers 121 is ; and a transmitter (Fig. 1; the optical transmitter is shown) comprising a laser (Fig. 1; the laser 101) and a modulator (Fig. 1; the multi-tone generator 103), the modulator receiving light from the laser and modulating said light to provide a plurality of optical subcarriers including the first subset of optical subcarriers and the second subset of optical subcarriers (Fig. 1; Column 3, lines 48-51; The laser output goes through a multi-tone generator 103 to generate multiple tones 104. This multi-tone generator can be constructed using modulators), such that the first subset of optical subcarriers and the second subset of optical subcarriers are associated with the laser Fig. 1; Column 3, lines 48-51; The laser output goes through a multi-tone generator 103 to generate multiple tones 104. This multi-tone generator can be constructed using modulators). (Ji et al. teaches that the global communication traffic volume is increasing exponentially due to data heavy services, such as high performance internet protocol television and inter data center communications. The traffic patterns are also becoming more dynamic. As a result, the communication system is facing demand for high capacity and better flexibility (Column 1, lines 19-27)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the subcarrier transmitters of Ji et al., in the present system in order to increase data capacity to meet the facing demand for high data capacity and also to provide better flexibility.
However, the present combination does not expressly disclose each of the plurality of optical subcarriers do not spectrally overlap with one another.
Kikuchi discloses each of the plurality of optical subcarriers do not spectrally overlap with one another (Fig. 1 (4); Para. 11; the WDM signal with multicarrier modulation scheme is shown. There are four subcarriers in channel 1 (1) and four subcarriers in channel 2 (2). The subcarriers in channel 1 . 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to assign four subcarriers to each channel, as taught by Kikuchi, in the present system in order to improve the efficiency of spectral usage and to reduce possibility of conflict.
Regarding claim 37, the present combination discloses The system of claim 36, as described and applied above, wherein the first network device is configured to determine the fault in the first communications link by: determining that an optical fiber of the first communications link has been severed (Way et al., Fig. 6(c); Column 12, line 56-60; FIG. 6(c) illustrates recovery of all optical network 500 when there is both a break of a fiber 512 or 514 and a failure of WDM equipment. In this embodiment, the switches in the hub are closed, and the switches in each node are switched to a different port).
Regarding claim 38, the present combination discloses The system of claim 36, as described and applied above, wherein the first network device is configured to determine the fault in the first communications link by: determining that a line system component of the first communications link is malfunctioning (Way et al., Fig. 6(c); Column 12, line 56-60; Column 12, lines 32-34;  FIG. 6(c) illustrates recovery of all optical network 500 when there is both a break of a fiber 512 or 514 and a failure of WDM equipment. In this embodiment, the switches in the hub are closed, and the switches in each node are switched to a different port. A 1x2 coupler 568 is configured to permit client equipment to receive signals from either working WDM transponder 528 or protection WDM transponder 542).
Regarding claim 39, the present combination discloses The system of claim 36, as described and applied above, wherein the first information and the second information are identical (Way et al., Fig. 6a; Column 12. Lines 29-32; A 1x2 coupler 564 is configured to launch client optical signals to WDM working transponder 528 and WDM protection transponder 542. The coupler sends identical signal to both working and protection transponder).
Regarding claim 41, the present combination discloses The system of claim 36, as described and applied above, wherein the first communications link and the second communications link form at least a portion of a communications ring that communicatively interconnects the first network device and the second network device (Way et al., Fig. 6(a); the first clockwise fiber 512 and the second counter-clockwise fiber 514 are shown. As shown in the figure, they form a communication rings connecting the plurality of network nodes 516).
Regarding claim 42, the present combination discloses The system of claim 36, as described and applied above, wherein the first subset of optical subcarriers is selected from a plurality of optical subcarriers allotted to the first network device (Kikuchi, Fig. 1 (4); four subcarriers are assigned for channel 1 (1) (The wavelength 1 is assigned to the working transponder in Way et al.)).
Regarding claim 43, the present combination discloses The system of claim 42, as described and applied above, wherein the optical subcarriers of the first subset of optical subcarriers are associated with respective frequencies that are contiguous with one another in a frequency domain (Kikuchi, Fig. 1 (4); four subcarriers are assigned for channel 1 (1). The four subcarriers assigned to channel 1 are adjacent to each other as shown).
Regarding claim 44, the present combination discloses The system of claim 42, as described and applied above, wherein the second subset of optical subcarriers is selected from the plurality of optical subcarriers allotted to the first network device (Kikuchi, Fig. 1 (4); four subcarriers are assigned for channel 2 (2) (The wavelength 2 is assigned to the protection transponder in Way et al.)).
Regarding claim 45, the present combination discloses The system of claim 44, as described and applied above, wherein the optical subcarriers of the second subset of optical subcarriers are associated with respective frequencies that are contiguous with one another in a frequency domain (Kikuchi, Fig. 1 (4); four subcarriers are assigned for channel 2 (2). The four subcarriers assigned to channel 2 are adjacent to each other as shown).
Regarding claim 46, the present combination discloses The system of claim 44, as described and applied above, wherein the first subset of optical subcarriers is associated with one or more first frequencies (Kikuchi, Fig. 1 (4); four subcarriers are assigned for channel 1 (1)), wherein the second subset of optical subcarriers is associated with one or more second frequencies (Kikuchi, Fig. 1 (4); four subcarriers are assigned for channel 2 (2)), and wherein the one or more first frequencies are not contiguous with the one or more second frequencies in a frequency domain (Kikuchi, Fig. 1 (4); the first subcarrier of the channel 1 is not contiguous with the last subcarrier of the channel 2).
Regarding claim 47, the present combination discloses The system of claim 44, as described and applied above, wherein the first subset of optical subcarriers is associated with one or more first frequencies (Kikuchi, Fig. 1 (4); four subcarriers are assigned for channel 1 (1)), wherein the second subset of optical subcarriers is associated with one or more second frequencies (Kikuchi, Fig. 1 (4); four subcarriers are assigned for channel 2 (2)). 
However, the present combination does not expressly disclose one or more additional optical subcarriers are associated with one or more additional frequencies, and wherein the one or more additional frequencies are disposed between the one or more first frequencies and the one or more second frequencies in a frequency domain.
Way et al., in another embodiment, discloses one or more additional optical subcarriers are associated with one or more additional frequencies, and wherein the one or more additional frequencies are disposed between the one or more first frequencies and the one or more second frequencies in a frequency domain (Fig. 4A; instead of using wavelength 1 and 2, the wavelength 2 is assigned to the working line-side transmitter 230 and wavelength 4 to protection line-side (In combination with Kikuchi, channel 3 (3) and channel 4 (4) are also comprised of four subcarriers)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the present combination to utilize the wavelength 2 for the working line-side transmitter and wavelength 4 to protection line-side transmitter in order to reduce the crosstalk and interference.
Regarding claim 48, the present combination discloses The system of claim 44, as described and applied above, wherein the first subset of optical subcarriers is associated with one or more first frequencies (Kikuchi, Fig. 1 (4); four subcarriers are assigned for channel 1 (1)), wherein the second subset of optical subcarriers is associated with one or more second frequencies (Kikuchi, Fig. 1 (4); four subcarriers are assigned for channel 2 (2)). 
However, the present combination does not expressly disclose the one or more first frequencies and the one or more second frequencies are separated from one another by one or more additional frequencies in a frequency domain.
Kikuchi, in another embodiment discloses the one or more first frequencies and the one or more second frequencies are separated from one another by one or more additional frequencies in a frequency domain (Fig. 4A; instead of using wavelength 1 and 2, the wavelength 2 is assigned to the working line-side transmitter 230 and wavelength 4 to protection line-side transmitter 244. That is in each node, the transmitted wavelengths are always different from the selectively received wavelengths. (In combination with Kikuchi, channel 3 (3) and channel 4 (4) are also comprised of four subcarriers)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the present combination to utilize the wavelength 2 for the working 4 to protection line-side transmitter in order to reduce the crosstalk and interference.
Regarding claim 49, the present combination discloses The system of claim 36, as described and applied above, wherein a number of optical subcarriers in the first subset of optical subcarriers is the same as a number of optical subcarriers in the second subset of optical subcarriers (Kikuchi, Fig. 1 (4); four subcarriers are assigned for channel 1 (1)) and four subcarriers are assigned for channel 2 (2)).
Claims 40 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Way et al. (US7499647B2), Ji et al. (US9571218B2) and Kikuchi (US20140286637A1) in view of Aono (US10855377B2).
Regarding claim 40, the present combination discloses The system of claim 36, as described and applied above.
However, the present combination does not expressly disclose the first information is different from the second information.
Aono discloses the first information is different from the second information (Fig. 11; Fig. 8; Column 14, lines 29-36; the optical transmission apparatus 1_3 includes the sub-carrier transmission units 11'_1 to 11'_10 and the sub-carrier transmission units 11'_1 to 11'_6 of the sub-carrier transmission units 11'_1 to 11'_10 transmit the first data DS1 via the transmission port 13_1. It is further assumed that the sub-carrier transmission units 11'_7 to 11'_10 transmit the second data DS2 via the transmission port 13_2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the switch of the Way et al. with the output unit of Aono in order to provide data communication capability using both paths to increase the data throughput capacity. Furthermore, the output unit of Aono provide the flexibility to route the data to any of the paths.
The system of claim 36, as described and applied above.
However, the present combination does not expressly disclose a number of optical subcarriers in the first subset of optical subcarriers is different from a number of optical subcarriers in the second subset of optical subcarriers.
Aono discloses a number of optical subcarriers in the first subset of optical subcarriers is different from a number of optical subcarriers in the second subset of optical subcarriers (Fig. 11; Fig. 8; Column 14, lines 29-36; the optical transmission apparatus 1_3 includes the sub-carrier transmission units 11'_1 to 11'_10 and the sub-carrier transmission units 11'_1 to 11'_6 of the sub-carrier transmission units 11'_1 to 11'_10 transmit the first data DS1 via the transmission port 13_1. It is further assumed that the sub-carrier transmission units 11'_7 to 11'_10 transmit the second data DS2 via the transmission port 13_2. (As shown in Fig. 11, all of the subcarriers can be routed to second path)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the switch of the Way et al. with the output unit of Aono in order to provide data communication capability using both paths to increase the data throughput capacity. Furthermore, the output unit of Aono provide the flexibility to route the data to any of the paths.
Claim 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Way et al. (US7499647B2), Ji et al. (US9571218B2), and Kikuchi (US20140286637A1) in view of Trezza (US20020003640A1).
	Regarding claim 51, the present combination discloses The system of claim 36, as described and applied above, wherein the first network device comprises one or more hub network devices (Way et al., Fig. 6A; the hub node is shown). 
	However, the present combination does not expressly disclose the second network device comprise one or more leaf network devices.
	Trezza discloses the second network device comprise one or more leaf network devices (Fig. 9B; Para. 127; the figure shows a ring topology obtained by connecting four star nodes 850 with eight leaf nodes 855). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add leaf nodes, as taught by Trezza, in the present combination in order to aggregate traffic from clients and server nodes and then connect to the core of the network. This helps to minimize the traffic bottlenecks and latency.
Claim 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Way et al. (US7499647B2), Ji et al. (US9571218B2), and Kikuchi (US20140286637A1) in view of Lowery et al. (US20140294393A1).
	Regarding claim 52, the present combination discloses The system of claim 36, as described and applied above.
	However, the present combination does not expressly disclose the subset of optical subcarriers is a respective Nyquist subcarrier.
	Lowery et al. discloses the subset of optical subcarriers is a respective Nyquist subcarrier (Fig. 2; Para. 62; each optical subcarrier is passed through a rectangular optical filter 204 with a passband equal to the symbol rate (i.e., a Nyquist filter), resulting in a signal having an optical spectrum 218).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the subcarriers using the Nyquist filter, as taught by Lowery, in the present combination in order to achieve high spectral efficiency while avoiding linear crosstalk.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAI M LEE whose telephone number is (571)272-5870. The examiner can normally be reached M-F 9:5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAI M LEE/Examiner, Art Unit 2636